              Case 2:21-mj-00416-CW Document 2 Filed 03/10/21 Page 1 of 1

                            United States District Courts
                                        WESTERN DISTRICT OF TEXAS

United States of America                                                 WARRANT FOR ARREST

v.
                                                           Case Number:
(1) Christopher Montoya                                    DR:21-M -00416(1)



To: The United States Marshal
    and any Authorized United States Officer


YOU ARE HEREBY COMMANDED to arrest                                         (1) Christopher Montoya
                                                                                       Name

and bring him or her forthwith to the nearest magistrate to answer a(n)

     Indictment     Information       X Complaint    Order of Court     Violation Notice      Probation Violation Petition

charging him or her with (brief description)

On March 8, 2021 Defendant Montoya, Christopher a U.S. Citizen, was arrested near Eagle Pass, Texas
within the Western District of Texas for transporting six illegal aliens in furtherance into the United States.
Border Patrol agents operating an established immigration checkpoint when the Defendant drove up
pulling a closed compact U-Haul trailer. After a canine alert, agents found six individuals concealed inside
the trailer admitted that they are citizens of Honduras and Mexico present in the United States illegally with
no legal documentation to remain in the United States. Vehicle license checks indicate the vehicle passed
the checkpoint going to Eagle Pass about 30 minutes before it returned going the opposite direction.
Individuals were able to identify driver who open and closed the tailer.

in violation of Title             8             United States Code, Section(s)      1324(a)(1)(A)(ii)


COLLIS WHITE                                                     UNITED STATES MAGISTRATE JUDGE
Name of Issuing Officer                                          Title of Issuing Officer




______________________________                                   March, 10, 2021 DEL RIO, Texas
Signature of Issuing Officer                                     Date and Location



Bail Fixed at $                                       by
                                                                 Name of Judicial Officer


                                                 RETURN
This warrant was received and executed with the arrest of the above-name defendant at DEL RIO, Texas.
Date Received              Name and Title of Arresting Officer    Signature of Arresting Officer
      March 10, 2021
Date of Arrest             Olivas, Joey
      March 08, 2021       Border Patrol Agent
